DETAILED ACTION
1.	Claims 1-15 are currently pending. The effective filing date of the present application is 9/29/2017. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 – “[A] product information acquisition unit that acquires a position of a product by analyzing an image in which the product and a shelf label are imaged.” See MPEP 2181. The claim limitation uses the generic placeholder “product information acquisition unit.” The generic placeholder is modified by functional language “that acquires a position of a product by analyzing. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Spec. [0018] and [0021].
Claim 1 – “[A] shelf label information acquisition unit that acquires a position of the shelf label by analyzing the image.” See MPEP 2181. The claim limitation uses the that acquires a position of the shelf label. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Spec. [0018] and [0021].
Claim 1 – “[A] first determination unit that determines consistency in a correspondence relation between the product and the shelf label on the basis of a relation between the acquired position of the product and the acquired position of the shelf label.” See MPEP 2181. The claim limitation uses the generic placeholder “first determination unit.” The generic placeholder is modified by functional language “that determines consistency in a correspondence relation. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Spec. [0018] and [0021].
Claim 1 – “[A]n output unit that outputs a determination result of the consistency in the correspondence relation.” See MPEP 2181. The claim limitation uses the generic placeholder “output unit.” The generic placeholder is modified by functional language “that outputs a determination result. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Spec. [0018] and [0021].
Claim 5 – “[A] second determination unit that determines whether or not a product to be surveyed is present in products in the image.” See MPEP 2181. The claim limitation uses the generic placeholder “second determination unit.” The generic placeholder is modified by functional language “that determines whether or not a product to be surveyed. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Spec. [0050].
Claim 6 – “[A] third determination unit that determines whether or not a product to be surveyed is present in products in the image.” See MPEP 2181. The claim limitation uses the generic placeholder “third determination unit.” The generic placeholder is modified by functional language “that determines whether or not a product to be surveyed. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Spec. [0048] and [0050].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recites the limitation "the basis of a relation between the acquired position of the product and the acquired position of the shelf label" in lines 7, 6, and 8, respectfully. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 9, and 16 recites the limitation "the basis of a relation between the acquired product information and the acquired shelf label-product information" in lines 7 and 7, respectfully. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 1 (similarly claims 8 and 15) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,579,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the use of synonyms under BRI is not a distinction to the claimed subject matter.

US Patent 10,579,962
16/651,925
Claim 4
Claim 1 (similarly claim 8 and 15)
receive an image captured by a camera on which a plurality of products and a plurality of shelf labels are image

recognize a first number of a first product and a second number of second product, among the plurality of products, from the image;
a product information acquisition unit that acquires a position of a product by analyzing an image in which the product and a shelf label are imaged;

recognize a number of a shelf label, among the plurality of shelf labels from the image, each of the plurality of shelf labels indicating information corresponding to each of the plurality of products;
a shelf label information acquisition unit that acquires a position of the shelf label by analyzing the image
determine a pricing error based on a first distance from the product to the shelf label and a second distance from the second product to the shelf label; and
a first determination unit that determines consistency in a correspondence relation between the product and the shelf label on the basis of a relation between the acquired position of the product and the acquired position of the shelf label; and
control a display monitor to display the image including the recognized number of the first product or the second product corresponding to a sold out error and the recognized number shelf label corresponding to the error, the recognized number of the shelf label being highlighted in the image.
an output unit that outputs a determination result of the consistency in the correspondence relation.


Claim 1 (similarly claims 8 and 15) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/651,6751 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the use of synonyms and under BRI a shelf label could be an advertisement.
16/651,675
16/651,925
acquire an image of a shelf rack where at least one advertisement and at least one product are disposed
analyze the image to acquire information on a position of each advertisement and a position of each product
a product information acquisition unit that acquires a position of a product by analyzing an image in which the product and a shelf label are imaged;


a shelf label information acquisition unit that acquires a position of the shelf label by analyzing the image
identify a corresponding product in the image for each advertisement based on a predetermined information defining a target product for each advertisement; calculate a relative position between the advertisement and the corresponding product based on the position of the advertisement and the position of the corresponding product; compare the relative position with a criterion of positional correspondence between the advertisement and the corresponding product; and
a first determination unit that determines consistency in a correspondence relation between the product and the shelf label on the basis of a relation between the acquired position of the product and the acquired position of the shelf label; and
display, on a display for a store employee, information indicating whether the relative position satisfies the criterion.
an output unit that outputs a determination result of the consistency in the correspondence relation
.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim sets are direct to a method, device, and a non-transitory computer readable medium.
Claim 8 (similarly claims 1 and 15) recites a series of steps for acquiring product position from an image, acquiring label position from an image, determining a constancy between the previous, and outputting the results, which is a mental process and/or a method of organizing human activity for commercial or legal interactions. This judicial exception is not integrated into a practical application because acquiring a position of a product by analyzing an image in which the product and a shelf label are imaged; acquiring a position of the shelf label by analyzing the image; determining consistency in a correspondence relation between the product and the shelf label on the basis of a relation between the acquired position of the product and the acquired position of the shelf label; and outputting a determination result of the consistency in the correspondence relation do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a product information acquisition unit, a shelf label information acquisition unit, a first determination unit, and an output unit are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a product information acquisition unit, a shelf label information acquisition unit, a first determination unit, and output unit see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer and MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements of claims 1, 8, and 15 in separately or in combination do not add significantly more.
acquiring product information associated with the product by analyzing the image; acquiring shelf label-product information described in the shelf label by analyzing the image; and determining the consistency in the correspondence relation between the product and the shelf label on the basis  of a relation between the acquired product information and the acquired shelf label-product information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 2 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a product information acquisition unit, a shelf label information acquisition unit, and a first determination unit are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a product information acquisition unit, a shelf label information acquisition unit, and a first determination unit see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer and MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claims 2 and 9 in separately or in combination do not add significantly more. 
Claim 10 (similarly claim 3) only furthers the of steps for acquiring product position from an image, acquiring label position from an image, determining a constancy between the previous, and outputting the results, which is a mental process and/or a method of organizing human activity for commercial or legal interactions Claim 10 (similarly claim 3) is not integrated into a practical application because outputting at least one of a shift in the position of the shelf label, lack of the shelf label, a surplus of the shelf label, and an error in the shelf label-product information, as the determination result of the consistency in the correspondence relation do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 3 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because an output unit is 
Claim 11 (similarly claim 4) only furthers the of steps for acquiring product position from an image, acquiring label position from an image, determining a constancy between the previous, and outputting the results, which is a mental process and/or a method of organizing human activity for commercial or legal interactions Claim 11 (similarly claim 4) is not integrated into a practical application because acquiring a standard price associated with the product; acquiring a product price described in the shelf label; and determining whether or not the product price described in the shelf label is within a price range of the standard price associated with the product do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 4 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a product information acquisition unit, a shelf label information acquisition unit, and a first determination unit are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a product information acquisition unit, a shelf label information acquisition unit, and a first determination unit see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer and MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claims 4 and 11 in separately or in combination do not add significantly more. 
Claim 12 (similarly claim 5) only furthers the of steps for acquiring product position from an image, acquiring label position from an image, determining a constancy between the previous, and outputting the results, which is a mental process and/or a method of organizing human activity for commercial or legal interactions Claim 12 (similarly claim 5) is not integrated into a practical application because determining whether or not  a product to be surveyed is present in products in the image; and in a case where the product to be surveyed is present, outputting a product price described in a shelf label corresponding to the product to be surveyed do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 5 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a second determination unit and output unit are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a second determination unit and output unit see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer and MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claims 5 and 12 in separately or in combination do not add significantly more. 
Claim 13 (similarly claim 6) only furthers the of steps for acquiring product position from an image, acquiring label position from an image, determining a constancy between the previous, and outputting the results, which is a mental process and/or a method of organizing human activity for commercial or legal interactions Claim 13 (similarly claim 6) is not integrated into a practical application because determining whether or not  a product to be surveyed is present in products in the image; and in a case where the product to be surveyed is present, outputting a product price described in a shelf label corresponding to another product present around the product to be surveyed do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 6 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a third determination unit and output unit are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a third determination unit and output unit see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer and MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claims 6 and 13 in separately or in combination do not add significantly more. 
Claim 14 (similarly claim 7) only furthers the of steps for acquiring product position from an image, acquiring label position from an image, determining a constancy between the previous, and outputting the results, which is a mental process and/or a method of organizing human determining whether or not  an arrangement order of products based on the product information coincides with an arrangement order of the products based on the shelf label-product information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 7 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a first determination unit is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a first determination unit see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer and MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claims 7 and 14 in separately or in combination do not add significantly more. 
Therefore, claims 1-15 are rejected under §101.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatenable by W.O. 2015/140851 A1 to Sakuma et al. (“Sakuma”) in view of U.S. Pat. Pub. No. 2017/0103515 to Hulth et al. (“Hulth”).

9.	With regards to claims 1, 8, and 15, Sakuma disclosed the imitations of,
a product information acquisition unit that acquires a position of a product by analyzing an image in which the product and a shelf label are imaged (See [P. 3, l. 11-18] discussing the first specifying unit (122), which specifics the product and the arrangement of the product based on the captured image.);
a shelf label information acquisition unit that acquires a position of the shelf label (See [P. 3, l. 19-24] discussing the second specifying unit (123), which specifics the display information  in which the specified arrangement position is associated. The examiner is interpreting display information to include the label.);
a first determination unit that determines consistency in a correspondence relation between the product and the shelf label on the basis of a relation between the acquired position of the product and the acquired position of the shelf label (See [P. 3, l. 25-32] discussing the determination unit determining whether the specified display information and the specified product information are different. The examiner is interpreting this difference as a consistency.); and
an output unit that outputs a determination result of the consistency in the correspondence relation (See [P. 3, l. 25-32] discussing the output unit that outputs the fact from the determination unit, e.g., message or image on a display.).
Sakuma is silent on the limitation of,
a shelf label information acquisition unit that acquires label information2 by analyzing the image 
However, Hulth teaches at [0047] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to analyze an image for label information (See [0047] discussing the detecting position of an electronic label from an image.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include the ability to analyze an image for label information, as disclosed by Hulth. One of ordinary skill in the art would have been motivated to make this modification in order to maximize sales by promoting certain products and/or to improve logistics of the store (Hulth [0002]).  
	
10.	With regards to claims 2 and 9, Sakuma disclosed the imitations of,
the shelf label information acquisition unit further acquires shelf label-product information described in the shelf label (See [P. 3, l. 19-24] discussing the second specifying unit (123), which specifics the installation position information and the product information. The examiner is interpreting display information to include the label.), and
the first determination unit further determines the consistency in the correspondence relation between the product and the shelf label on the basis of a relation between the acquired product information and the acquired shelf label-product information (See [P. 3, l. 25-32] discussing the determination unit determining whether the specified display information and the specified product information are different. The examiner is interpreting this difference as a consistency.).
Sakuma is silent on the limitation of,
3 by analyzing the image 
However, Hulth teaches at [0047] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to analyze an image for label information (See [0047] discussing the detecting position of an electronic label from an image.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include the ability to analyze an image for label information, as disclosed by Hulth. One of ordinary skill in the art would have been motivated to make this modification in order to maximize sales by promoting certain products and/or to improve logistics of the store (Hulth [0002]).  

10.	With regards to claims 3 and 10, Sakuma disclosed the imitations of,
wherein the output unit outputs at least one of a shift in the position of the shelf label, lack of the shelf label, a surplus of the shelf label, and an error in the shelf label-product information, as the determination result of the consistency in the correspondence relation (See [P. 4, l. 3-7] discussing the displayed contents of the output including a display that the product and the shelf label are different. The examiner is interpreting this difference as an error in the shelf label-product information.).

11.	With regards to claims 5 and 12, Sakuma is silent on the imitations of,
a second determination unit that determines whether or not 4a product to be surveyed is present in products in the image, 
wherein, in a case where the product to be surveyed is present, the output unit further outputs a product price described in a shelf label corresponding to the product to be surveyed.
However, Hulth teaches at [0047] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to determines whether or not  a product to be surveyed 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include the ability to analyze an image for label information, as disclosed by Hulth. One of ordinary skill in the art would have been motivated to make this modification in order to maximize sales by promoting certain products and/or to improve logistics of the store (Hulth [0002]).  

12.	With regards to claims 6 and 13, Sakuma is silent on the imitations of,
a third determination unit that determines whether or not5 a product to be surveyed is present in products in the image, 
wherein, in a case where the product to be surveyed is present, the output unit further outputs a product price described in a shelf label corresponding to another product present around the product to be surveyed.
However, Hulth teaches at [0047] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to determines whether or not  a product to be surveyed is present in products in the image (See [0024]-[0028] discussing determination if the spot is empty and [0191]-[0192] discussing the determination if there are products in position (302) from the image.) and in a case where the product to be surveyed is present, the output unit further outputs a product price described in a shelf label corresponding to another product present around the product to be surveyed (See [0186] discussing outputting of electronic labels based on position situations, see generally [0188]-[0195] on different present situations. See specifically [1093] discussing detecting the space next to the full product position is empty (305). See also [0013] discussing electronic labels including pricing information.). 


13.	With regards to claims 7 and 14, Sakuma is silent on the imitations of,
wherein the first determination unit determines whether or not an arrangement order of products based on the product information coincides with an arrangement order of the products based on the shelf label-product information (See [P. 3, l. 39-P. 4, l. 7] discuss the determination whether a specified display information is different from the specified product information, i.e., is the arrangement of the product on the shelf different from the shelf label.).6

	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatenable by Sakuma and Hulth in view of U.S. Pat. Pub. No. 2005/0192858 to Mueller et al. (“Mueller”).

15.	With regards to claims 4 and 11, Sakuma disclosed the imitations of,
the shelf label information acquisition unit acquires a product price described in the shelf label (See [P. 2, l. 34-46] discussing the display information including product information such as name and price and [P. 3, l. 19-24] discussing the second specifying unit (123), which specifics the installation position information and the product information. The examiner is interpreting display information to include the label.), and
Sakuma is silent on the limitation of,
wherein the product information acquisition unit acquires a standard price associated with the product, 
the first determination unit determines whether or not the product price described in the shelf label is within a price range7 of the standard price associated with the product8.
However, Mueller teaches at [0029] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to acquire the standard price of a product (See [0029] discussing the receiving of the retail pricing information from the distributor.) and compare it with the product price (See [0029] discussing a comparison of the wholesale price and the suggested retail price.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma and Hulth to include the ability to acquire the standard price of a product and compare it with the product price, as disclosed by Walker. One of ordinary skill in the art would have been motivated to make this modification in order to determine profit margins (Mueller [0029]).  
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that App. No. 16/651,675 is in the process of issuance and upon issuance this rejection will no longer be provisional.
        2 Examiner is using plain text to provide context.
        3 Examiner is using plain text to provide context.
        4 This “whether or not” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04. 
        5 This “whether or not” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04.
        6 Examiner notes that no action is associated with the determination, e.g., outputting.
        7 Examiner notes under BRI that any price comparison would result in a range.
        8 Further, Examiner notes that no action is associated with the determination, e.g., outputting.